Citation Nr: 0216764	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision, which 
denied service connection for PTSD.  

The Board remanded the case for further development in 
December 2001.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam aboard ship 
and at several naval support bases from June 1969 to June 
1970, and while there he engaged in combat with the enemy.

2.  There is no competent medical evidence of record of any 
currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1966 to June 
1970.  He served in Vietnam aboard ship and at several naval 
support bases from June 1969 to June 1970.  He was awarded, 
among other decorations, the Bronze Star Medal with Combat 
"V," Navy Unit Commendation Combat Action Ribbon, and the 
Vietnam Service Medal with two Bronze Stars.  Service medical 
records do not show any treatment or diagnosis of a 
psychiatric disorder.  

An August 1985 Vet Center note indicates that the veteran may 
be experiencing PTSD, delayed type.  In February 1986, he was 
diagnosed with substance abuse disorder and anti-social 
personality disorder.  It was noted that the veteran had 
several symptoms of PTSD but that he did not as yet have a 
diagnosis of PTSD in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders.  

Vet Center treatment notes dated in March 2000 show that the 
veteran believed that his PTSD emerged when he experienced a 
large explosion at a rodeo two or three weeks ago.  This 
event reportedly frightened him because it reminded him of a 
mortar attack in Vietnam.  An assessment of rule out PTSD was 
given.  In a letter dated in March 2000, the veteran's 
treating clinical social worker at the Vet Center stated that 
the veteran came to the Vet Center in March 2000 regarding 
symptoms that "seem consistent with a diagnosis" of PTSD, 
and that based on the veteran's military history and symptoms 
described by the veteran it was "reasonable to assume these 
symptoms are a result of wartime service."  

In a May 2000 statement, the veteran's wife indicated that 
she met the veteran in May 1966 and that they married in June 
1967.  She described the veteran both prior to and returning 
from his service in Vietnam.  She stated that the veteran 
kept everyone at a distance with the exception of other 
Vietnam veterans.  She stated that he had nightmares relating 
to guns and violent death.  She also described a startle 
response of the veteran to a loud "BOOM" heard at a 
recently attended rodeo.  

A VA PTSD examination was conducted in August 2000.  The 
veteran stated that he has had some difficulty for the past 
30 years.  He noted that he did not get along with people; 
had a bad temper and attitude; did not like being in crowds; 
and had occasional nightmares, occasional flashbacks, and 
occasional intrusive thoughts.  He stated that he worked full 
time in maintenance, that had been at his job for three 
months, and that prior to this job he worked at a company in 
California for about 20 years but left when he moved out of 
the state.  The veteran stated that he lived with his wife, 
had been married for 37 years, and got along well with his 
wife and two children.  He was interested in antiques, guns, 
knives and his grandchildren.  The veteran stated that he 
watched television, enjoyed watching programs about the 
Vietnam Conflict, and he would talk about his Vietnam 
experiences with just about everyone who would listen to him.   

The Axis I diagnoses were anxiety disorder, not otherwise 
specified; and alcohol abuse, in remission.  The Axis II 
diagnosis was mixed personality traits.  The Axis III 
diagnoses were multiple sclerosis and a bad back.  The Axis 
IV stressor was moderate, with health problems.  The Axis V 
Global Assessment of Functioning Scale (GAF) score was 62 
with some symptoms but generally functioning well.

The VA examiner stated that the veteran had only fleeting 
intrusive thoughts about his inservice experiences and did 
not have any avoidance symptoms, and that he in fact enjoyed 
discussing his inservice experiences.  The examiner stated 
that the veteran had a varied number of interests, was close 
to his family, and did not have any restriction on his 
feelings.  The examiner concluded that, although the veteran 
has symptoms consistent with PTSD, they were not of 
sufficient intensity or number that would warrant a diagnosis 
of PTSD.  

In a Statement in Support of Claim, received in January 2001, 
the veteran requested that he be scheduled for psychiatric 
testing as opposed to a psychiatric examination.  

In a March 2001 letter, the RO informed the veteran about The 
Veterans Claims Assistance Act of 2000 (VCAA), which enhanced 
the VA's obligation to notify him about his claims (i.e., 
what information or evidence is required to grant his claim) 
and to assist him to obtain evidence for his claims.  

A VA PTSD examination was conducted on April 16, 2001.  The 
veteran stated that he had had difficulties the past 31 
years.  He noted that he had a bad temper, did not like 
people, loud noises behind him, or people telling him what to 
do.  He stated that he used to drink a lot but had been sober 
for the past 18 years.  He stated that he had one or two 
nightmares per month.  He denied flashbacks but noted that he 
had intrusive thoughts.  He stated that his nervousness was 
increased by Vietnamese people talking behind him.  He noted 
that he was easily startled and was hypervigilant.  He 
watched television programs about Vietnam without any 
difficulty.  He stated that he used to have problems talking 
about his Vietnam experiences but now would talk about these 
experiences with just about anyone.  He stated that sometimes 
talking about his experience helped him and other times it 
did not help him.  The veteran maintained that he had 
suicidal ideation with no intent.  The veteran noted that he 
had had outpatient treatment for PTSD.  

The VA examiner reviewed five stressors reported by the 
veteran.  First, while aboard ship in 1967, the veteran 
indicated that he was called to general quarters.  He stated 
that he was frightened although he did not hear any shots 
fired on the ship.  The next day he noticed that holes had 
been made on his ship by some kind of shell burst.  Second, 
he stated that he was in a bar in Vietnam during a mortar 
attack.  He stated that he ran back to base, and although the 
shells did not fall close to him, they appeared to have been 
following him.  Third, when he was on roof watch in Saigon, 
he was hit between the eyes by a large moth.  When the 
incident happened, he said that he thought he was being hit 
by a bullet.  Fourth, he noted that he was awarded a Bronze 
Star Medal for volunteering to fight a fire in a few trucks.  
After the fire was extinguished, he was told that the trucks 
contained ammunition.  He reported that if he knew that, he 
would never have volunteered to fight the fire.  Fifth, when 
on guard duty in Vietnam a flare was shot by Vietnamese 
allies, but that instead of going up the flare went right 
past his face.  The examiner deferred a diagnosis pending 
psychiatric testing.  

A comprehensive VA psychological evaluation for PTSD was 
conducted on April 20, 2001.  The veteran was provided the 
following assessment procedures:  clinical interview by two 
psychologists, Combat Exposure Scale (CES), Minnesota 
Multiphasic Personality Inventory-II (MMPI-II), and 
Mississippi Scale for Combat Related PTSD (MISS).  The 
veteran reported his psychosocial history, and the claims 
file was reviewed.  In the evaluation report, after relating 
the veteran's background information and presenting 
complaints, the psychologists provided observations and a 
mental status evaluation.  

The psychologists noted that the veteran's responses to 
psychometric testing appeared to have been valid, although 
characterized by a mild to moderate degree of symptom 
exaggeration.  They noted that such amount of symptom 
exaggeration was expected for this type of testing situation 
and was not enough to completely invalidate the tests.  They 
stated that the veteran's score on the CES was suggestive of 
someone reporting a moderate amount of combat exposure, and 
that his score on the MMPI-II PK scale slightly exceeded the 
suggested threshold.  The examiners noted that overall the 
test results were somewhat consistent with a diagnosis of 
PTSD, but that the results could easily be explained by the 
mild to moderate degree of symptom exaggeration noted on the 
MMPI-II.  The examiners stated that the veteran was 
definitely experiencing symptoms of PTSD and that these 
symptoms appeared to impact his social and vocational 
functioning to a degree, but that the veteran did not meet 
the full criteria for a diagnosis of PTSD.  As a result the 
diagnostic impressions were anxiety disorder, not otherwise 
specified; depressive disorder, not otherwise specified (by 
history); and alcohol dependence, in sustained full 
remission.  (The examiners suggested that the veteran may 
want to seek service connection for his anxiety disorder.)  

In May 2001, the VA PTSD examiner who evaluated the veteran 
on April 16, 2001 furnished diagnoses of anxiety disorder 
(not otherwise specified), depressive disorder (not otherwise 
specified), and alcohol dependence (in full remission).  The 
examiner stated that he reviewed the April 2001 psychological 
report and concurred with the diagnoses.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in August 2000), Statement of the Case (in 
September 2001), Supplemental Statements of the Case (sent to 
the veteran in April 2002 and July 2002), and in a letter 
sent to the veteran in March 2001, the RO has notified him of 
the evidence needed to substantiate his claim.  Further, in 
letters sent to the veteran in April 2000, December 2001, and 
February 2002, the RO requested additional information 
regarding treatment for his claimed disability.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA and 
Vet Centers).  The RO has also sought examinations, to 
include those in August 2000 and April 2001, which are 
pertinent to the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

The issue before the Board is whether the veteran suffers 
from PTSD as a result of service.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection for PTSD requires the following 
three elements:  [1] medical evidence establishing a 
diagnosis of the disorder; [2] credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
[3] a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
137 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then his lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

In the instant case, the record contains credible supporting 
evidence that the veteran was indeed exposed to significant 
stressors while serving in Vietnam.  Service records shows 
that he was awarded the Bronze Star Medal and Navy Unit 
Commendation Combat Action Ribbon.  The veteran's statements, 
as described hereinabove, are accepted as conclusive evidence 
of the occurrence of the claimed stressors.

The question remains, however, whether the veteran currently 
suffers from PTSD.  Service medical records make no reference 
to any psychiatric problems.

The Board notes that several medical personnel have noted 
that the veteran suffers from several symptoms of PTSD, that 
his symptoms seemed consistent with a diagnosis of PTSD, or 
that a diagnosis of PTSD should be ruled out.  Nevertheless, 
there is no diagnosis of PTSD of record made by medical 
personnel.  The Board attaches great probative weight on the 
April 20, 2001 VA PTSD examination report in which two 
psychologists administered a battery of psychometric testing, 
reviewed the claims file, interviewed the veteran, listed his 
inservice stressors, and concluded that the veteran did not 
meet the full criteria for a diagnosis of PTSD.  Those 
examiners found that the most appropriate diagnosis was 
anxiety disorder, not otherwise specified.  The April 16, 
2001 VA examiner concurred in the conclusion of the two VA 
psychologists.  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no evidence of any currently 
diagnosed PTSD.  VA law and regulations require that for 
service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the veteran's own written statements 
that he currently suffers from PTSD as a result of service.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of PTSD, his lay statements are of no 
probative value.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Accordingly, PTSD was not incurred in or aggravated by 
service.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	DEBBIE A. RIFFE 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

